Citation Nr: 9909355	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-31 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a stroke incurred as the result of VA treatment 
in October 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, stepdaughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke due to VA treatment in October 1995. 


REMAND

By a claim submitted in February 1996, the veteran asserted 
entitlement to compensation for residuals of a stroke, under 
the provisions of 38 U.S.C.A. § 1151 (West 1991), claimed to 
be the result of a procedure performed or treatment received 
at the Dayton VA Medical Center in October 1995.  In 
reviewing the  summary of a VA hospitalization from October 
11, 1995, to October 21, 1995, the Board notes that the 
veteran complained of right upper arm weakness, numbness, and 
poor coordination "since the Thursday prior to admission."  
It was reported that carotid arteriograms were performed the 
week prior to admission, and that additional carotid artery 
procedures were performed during the October 11 to October 
21, 1995 hospitalization.  

It is not entirely clear from the record whether the veteran 
is alleging residuals of a stroke or additional disability as 
the result of VA diagnostic work-up or treatment during the 
October 11 to October 20, 1995 hospitalization or due to VA 
treatment earlier that month.  A VA hospital discharge 
summary relating to a hospitalization from October 3 to 
October 4, 1995 on file is negative for any pertinent 
abnormal findings, but it is apparent that the veteran 
underwent an angiogram in-between that hospitalization and 
the October 11, 1995 hospital admission. 

In light of the conflicting statements of the veteran and 
others as to which VA treatment or procedure is being alleged 
to have caused a stroke, it is the Board's judgment that 
further factual development of the record is required.  In 
particular, special attention is required to obtain records 
of any and all VA treatment provided at any VA facility 
during October 1995, and to determine whether the veteran 
did, in fact, undergo a VA procedure after discharge on 
October 4, 1995, but prior to VA hospital admission on 
October 11, 1995. 

In addition, the complete clinical record of the VA 
hospitalization from October 11, 1995 through October 21, 
1995, should be obtained, including physician progress notes, 
nursing notes, physical therapy notes, or any other 
information which would include medical assessment of the 
veteran on admission, during hospitalization, or at the time 
of discharge.  

There is also conflicting medical evidence of record as to 
the etiology of the veteran's right-sided weakness and 
numbness diagnosed in October 1995.  Clinical records dated 
in May 1995 through October 1995 reflect that he sought 
evaluation for episodes of numbness of the right side of his 
body lasting as much as 20 to 25 minutes twice a day, and was 
seen for "seizures" thought to be possible complex partial 
seizures.  Carotid Doppler studies in June 1995 showed a 77 
percent occlusion of the left internal carotid artery.  
Transient ischemic attacks were also diagnosed during this 
time.  At the time of VA hospitalization in mid-October 1995, 
the veteran's left internal carotid artery was found to be 
100 percent occluded, with a 70 to 80 percent occlusion of 
the right internal carotid artery.  

VA clinical notes dated on October 31, 1995, and in February 
1996, reflect an opinion that the veteran had "mild r[igh]t 
hemiparesis [with] loss of fine motor control of r[igh]t hand 
and loss of ability to write since shortly after angiogram, 
most likely 2° (secondary to) a lacunar stroke not visible on 
angiograms."  A VA treatment note which is undated, but 
which apparently relates to VA treatment in late 1995, states 
that the veteran was hospitalized "after a reaction to 
Tegretol."  The report of a July 1997 VA examination 
reflects an opinion that the veteran's current dementia-like 
state is more probably due to alcohol-related dementia than 
to any other etiology.  However, the report of another July 
1997 VA examination reflects an opinion that the veteran has 
multi-infarct dementia.  

Compensation is payable under 38 U.S.C.A. § 1151 for 
"additional disability" due to VA medical treatment, but 
compensation is not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which VA treatment was authorized.  The Board concludes 
that the evidence presents conflicting medical opinions as to 
the nature and etiology of the veteran's right-sided weakness 
and numbness, claimed as residuals of a stroke due to VA 
treatment in October 1995.  Further medical clarification and 
opinion is required to determine whether the veteran has 
additional disability that is due to VA medical or surgical 
treatment or if any current disability is due to the natural 
progression of disease or injuries for which the VA care was 
sought.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board also notes the veteran's contention in his 
substantive appeal that VA treatment records may not have 
been obtained from all VA facilities at which the veteran was 
treated.  The RO should take all necessary steps to obtain 
the veteran's complete VA hospital and outpatient clinic 
medical records for October 1995, or to verify that the 
hospital and outpatient clinic records already associated 
with the file are complete.  In addition, the original 
medical records of the October 11, 1995 through October 21, 
1995 VA hospitalization, including any physician progress 
notes, nursing notes, physical therapy notes, and consent 
forms, should be obtained.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO should specifically request that the VA 
medical facilities in Dayton, Columbus, and Cincinnati 
certify that they have forwarded all available records, 
including hospital and outpatient treatment notes, for the 
period from October 4, 1995 to October 11, 1995.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all hospital and 
outpatient clinic records of the veteran, 
dated in October 1995, from the Dayton, 
Columbus, and Cincinnati VA Medical 
Centers.  All records that are obtained 
and are not already of record should be 
associated with the claims file.  The RO 
should also obtain the records of the 
veteran's VA treatment from July 1997 to 
the present.

2.  Once the above development has been 
completed, the veteran should be afforded 
comprehensive VA neurological examination 
for the purpose of determining whether he 
has "additional disability" as the 
result of a VA treatment in October 1995.  
All required tests and special studies 
should be conducted.  The results should 
be made available to the examiner prior 
to the completion of any examination 
report.  The claims folder and a copy of 
this remand must also be made available 
to and reviewed by the examiner.  The 
examination should specifically describe 
the extent of functional impairment 
attributable to a stroke sustained in 
October 1995, if any.  If there is 
current functional impairment due to an 
October 1995 stroke, the examiner should 
provide an opinion as to the etiology of 
that stroke, including an opinion as to 
whether it is at least as likely as not 
that the stroke resulted from or was 
increased in severity by the performance 
of a VA procedure (i.e., angiogram) or VA 
treatment (i.e., a reaction to Tegretol), 
as compared to the likelihood that it was 
the natural progression of disease 
present prior to the VA procedure or 
treatment.  The factors upon which any 
opinion is based must be set forth.  

3.  The RO should then review the claims 
folder and ensure that all necessary 
development has been completed in full.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include the requested 
opinions, or conflicting opinions are 
provided, the RO should undertake further 
development to reconcile that conflict.  

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation for residuals of a stroke 
due to VA treatment in October 1995, 
under the provisions of 38 U.S.C.A. 
§ 1151.  If the claim is remains denied, 
the RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case covering all 
applicable laws, regulations and rating 
criteria.  They should be afforded a 
reasonable amount of time to respond 
thereto. 

The veteran is reminded that he has a right to present any 
additional evidence or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995).  Then, the entire claims 
file should be returned to the Board, if in order.  No action 
is required of the veteran until otherwise notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


